Citation Nr: 0905647	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-18 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased compensable rating for residuals 
of a fracture of the left and tibia and fibula. 

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney at law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, wherein the RO continued a noncompensable evaluation 
assigned to service-connected residuals of a fracture of the left 
tibia and fibula.  The RO also denied entitlement to TDIU.  The 
Veteran timely appealed the RO's February 2007 rating action to 
the Board, and this appeal ensued.  

In an October 2004 rating action, the RO denied, in part, service 
connection for right and left knee disabilities, to include as 
secondary to service-connected residuals of a fracture of the 
left and tibia and fibula, post-traumatic stress disorder (PTSD), 
and multilevel spondylosis of the lumbosacral spine with disk 
narrowing at L5-S1 with bilateral lower extremity radiculopathy, 
episodes of thoracic spine strain.  The RO also reopened a 
previously denied claim for service connection for a dental 
condition (tooth #24), and denied the de novo claim on the  
merits.  The Veteran filed a timely notice of disagreement to the 
RO's denials of service connection for the above-referenced 
rating disabilities. 

In November 2004, the RO denied service connection for "back 
condition," claimed as secondary to service connection residuals 
of a fracture of the left tibia and fibula.  In March 2005, the 
RO accepted VA Form 21-4138, Statement In Support of Claim as a 
notice of disagreement with the November 2004 rating action.  In 
March 2005, the RO issued a statement of the case that addressed 
the following issues:  (1) entitlement to service connection for 
right and left knee disabilities, to include as secondary to 
service connection residuals of a fracture of the left and tibia 
and fibula; (2) entitlement to service connection for PTSD; (3) 
entitlement to service connection for multilevel spondylosis of 
the lumbosacral spine with disk narrowing at L5-S1 with bilateral 
lower extremity radiculopathy, episodes of thoracic spine strain; 
and (4) entitlement to service connection for a dental condition 
(tooth #24).  

In June 2005, the Veteran provided testimony at a RO hearing in 
June 2005.  In August 2005, the RO notified the Veteran that the 
RO had not received a substantive appeal from him addressing the 
above-referenced issues.  The Veteran was further informed that 
his appellate rights would expire soon in October and December 
2005  The RO did not receive any correspondence from the Veteran 
or his representative indicating an intent to file a substantive 
appeal within the 60-day period from the issuance of the August 
2005 SSOC. In view of the foregoing, the only issues ripe for 
appellate review, are the two listed on the title page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Prior to appellate consideration of the increased rating and TDIU 
claims on appeal, the Board finds that additional development is 
warranted.  

The Veteran failed to report for a December 2006 VA examination 
scheduled to determine the nature and severity of his service-
connected residuals of a fracture of the left tibia and fibula.  
The Veteran's representative reported that the Veteran failed to 
report for the December 2006 VA examination because he was in the 
hospital around that time and could not report.  The 
representative suggested that the Veteran had good cause.
It is the Board's opinion that he should be provided another 
opportunity to report for a VA examination in conjunction with 
his claim for increase for his service-connected residuals a 
fracture of the left tibia and fibula. 

It is clear that development and adjudication of the claim for 
increase could have a direct impact on the outcome of the claim 
for a grant of TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision on one issue 
cannot be rendered until the other issue has been considered).  
That determination must be adjudicated in connection with the 
claim for increase for the service-connected residuals of a 
fracture of the left tibia and fibula. 

Finally, the record is devoid of a medical opinion as to whether 
the Veteran is unable to secure and maintain gainful employment 
(physical or sedentary) in light of his service-connected 
residuals of a fracture of the left tibia and fibula.  As stated 
by the Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), 
the Board may not reject a claim for a TDIU without producing 
evidence, as distinguished from mere conjecture, that the Veteran 
can perform work that would produce sufficient income to be other 
than marginal.  Thus, a VA examination is therefore required to 
address this issue.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic 
examination to determine the following:  (a) 
the precise nature and severity of the 
Veteran's service- connected residuals of a 
fracture of the left tibia and fibula; and 
(b) impact of the Veteran's service-connected 
disabilities on his employability.

The claims folder must be made available to 
and thoroughly reviewed by the examiner in 
connection with the examination.  Any special 
diagnostic studies deemed necessary should be 
performed.

After reviewing the records, examining the 
Veteran, and identifying all appropriate 
symptoms and diagnoses, the examiner should 
provide medical findings or opinions 
responsive to the following:

a) Identify the symptoms due to the service-
connected residuals of a fracture of the left 
tibia and fibula and describe the severity of 
their impact on the Veteran's use of his left 
leg.  Specific findings should be made as to 
the presence, if any, of the following: 
impairment of the tibia and fibula (i.e., 
malunion of the tibia and fibula with slight, 
moderate or marked knee or ankle disability), 
nonunion of the tibia and fibula  with loose 
union, requiring brace);

(b) Report results of left leg range of 
motion testing in degrees.  Specifically 
identify left leg motion accompanied by pain.  
The examiner should be requested to identify 
any objective evidence of pain and to assess 
the extent of any pain.  Tests of joint 
motion against varying resistance should be 
performed.  The extent of any incoordination, 
weakened movement, and excess fatigability on 
use of the left leg should be described.  To 
the extent possible, the functional 
impairment due to incoordination, weakened 
movement, and excess fatigability should be 
assessed in terms of additional degrees of 
limitation of motion of the left leg; and 

c) Identify the symptoms due to the service-
connected disabilities (residual of a 
fracture of the left tibia and fibula (0%) 
and tinnitus (10%), as opposed to any non-
service-connected disability. Based on 
examination findings and other evidence 
contained in the claims folder, the examiner 
must offer an opinion as to whether it is at 
least as likely as not that the Veteran is 
unable to obtain or maintain substantially 
gainful employment solely as a result of his 
service- connected disabilities, residuals of 
a fracture of the left tibia and fibula and 
tinnitus.  In doing so, the examiner also 
must consider the Veteran's education, 
experience, and occupational background in 
determining whether he is unable to secure or 
maintain gainful employment in light of his 
service-connected disabilities.

The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

2.  After completion of the above and any 
additional development of the evidence that 
the RO may deem necessary, the RO should 
review the record and readjudicate the issues 
on appeal in light of any additional evidence 
added to the record assembled for appellate 
review.  

If any benefit sought remains denied, the 
Veteran and his attorney should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to respond.  
The case should then be returned to the Board 
for further appellate review, if otherwise in 
order.

The purpose of this remand is to assist the Veteran in the 
development of his claims. The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of the remanded 
issues.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board takes this opportunity to advise the Veteran that the 
conduct of the efforts as directed in this remand, as well as any 
other development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claims.  His cooperation in VA's 
efforts to develop his claims, including reporting for any 
scheduled VA examination, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of his claims.  38 
C.F.R. § 3.655 (2008).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2006).




